Case 9:18-cv-80283-WPD Document 88 Entered on FLSD Docket 05/07/2019 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                      PALM BEACH DIVISION

                                No. 9:18-cv-80283-Dimitrouleas/Matthewman

      ADT LLC, & ADT US HOLDINGS, INC.,

                   Plaintiff,

      v.

      NORTHSTAR ALARM SERVICES LLC,
      and VISION SECURITY, LLC,

                   Defendants.
                                                          /

   STIPULATED MOTION TO DISMISS WITH PREJUDICE VISION SECURITY, LLC
        AND ADT’S FOURTH CLAIM FOR RELIEF AS TO ALL DEFENDANTS

           ADT, LLC, Vision Security, LLC and NorthStar Alarm Services, LLC, by and through

  their undersigned attorneys, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby

  stipulate to the dismissal, with prejudice, of Vision Security, LLC, and Count IV (breach of

  contract) set forth in ADT’s Complaint herein as to all Defendants, each party to bear their

  respective attorney fees and costs with respect to that claim for relief.

  Dated: May 7, 2019

                                                 Respectfully submitted,

                                                 /s/ Richard G. Sander
                                                 Richard G. Sander (pro hac vice)
                                                 Shook Hardy & Bacon LLP
                                                 1660 17th St., Suite 450
                                                 Denver, CO 80202
                                                 Tel: (303) 285-5300
                                                 Fax: (303) 285-53001
                                                 Email: rsander@shb.com

                                                 /s/Eric Boos
                                                 Shook Hardy & Bacon LLP


  4845‐1358‐2742
Case 9:18-cv-80283-WPD Document 88 Entered on FLSD Docket 05/07/2019 Page 2 of 4



                                     Citigroup Center, Suite 3200
                                     201 South Biscayne Boulevard
                                     Miami FL 33131
                                     Fax: (305) 358-7470
                                     Email: eboos@shb.com
                                     Florida Bar No. 0107673

                                     /s/C. Sanders McNew
                                     C. Sanders McNew # 0090561
                                     McNew P.A.
                                     2385 NW Executive Center Drive, Suite 100
                                     Boca Raton, Florida 33431
                                     Tel: (561) 299-0257
                                     Email: mcnew@mcnew.net
                                     Counsel for the Plaintiff, ADT LLC

                                     /s/ John M. O’Bryan
                                     John M. O’Bryan, Esq.
                                     Meghan E. Tepas, Esq.
                                     Terrance J. Sheahan, Esq.
                                     Freeborn & Peters, LLP
                                     311 South Wacker Drive, Suite 3000
                                     Chicago, IL 60660
                                     Tel: (312) 360-6580
                                     Email: jobryan@freeborn.com

                                     /s/Peter Martin Bernhardt, Esq.
                                     Courtney G. Tito, Esq.
                                     McDonald Hopkins LLC
                                     505 South Flagler Drive, Suite 300
                                     West Palm Beach, FL 33401
                                     Tel: (561) 472-2121
                                     Email: pbernhardt@mcdonaldhopkins.com
                                     Counsel for Vision Security, LLC


                                     /s/ Matthew R. Chait
                                     Eric C. Christu
                                     Jonathan P. Hart
                                     Shutts & Bowen LLP
                                     525 Okeechobee Boulevard, Suite 1100
                                     West Palm Beach, FL 33401
                                     Tel: (561) 835-8500
                                     Email: mchait@shutts.com
                                             jhart@shutts.com
                                             EChristu@shutts.com


  4845‐1358‐2742
Case 9:18-cv-80283-WPD Document 88 Entered on FLSD Docket 05/07/2019 Page 3 of 4



                                     Counsel for NorthStar Alarm Services LLC




  4845‐1358‐2742
Case 9:18-cv-80283-WPD Document 88 Entered on FLSD Docket 05/07/2019 Page 4 of 4




                                    CERTIFICATE OF SERIVICE

  I hereby certify that on this 7th day of May 2019, I served a copy pf the following STIPULATED MOTION
  TO DISMISS WITH PREJUDICE OF VISION SECURITY, LLC AND ADT’S FOURTH CLAIM
  FOR RELIEF AS TO ALL DEFENDANTS upon all counsel of record by CM/ECF to all counsel of
  record registered to receive electronic service in this cause.


                                                        /s/ C. Sanders McNew
                                                        C. Sander McNew




  4845‐1358‐2742
